DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the 08/02/2021 Non-Final Office Action, claims 1-8 were pending and rejected.
In the Applicant’s 12/02/2021 Reply, claims 1, 3, and 4 were amended. Claims 5-8 were canceled, and claims 9-11 were added.
The terminal disclaimer filed on 12/02/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. No. 10,383,899 B2 is approved.
Claims 1-4 and 9-11 remain pending.

Remarks and Amendments
	Claims 1-3 were rejected under 35 U.S.C. 112(b) as being indefinite or under 35 U.S.C. 101 as an improper process:

    PNG
    media_image1.png
    92
    619
    media_image1.png
    Greyscale

	The Applicant amended claim 1 to require an active step of “exposing larval forms of insects to food containing pathogens,” thereby obviating this rejection which is withdrawn.
	Claims 4-8 were rejected under 35 U.S.C. 101 because the claimed invention is directed to natural phenomena (i.e., natural products) without significantly more. The Applicant amended claim 4 to depend from the method of claim 1 and canceled claims 5-8. Therefore, this rejection is withdrawn.
	Claims 3, 5, 7, and 8 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by US20050277578A1 (published 12/15/2005):

    PNG
    media_image2.png
    296
    623
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    547
    622
    media_image3.png
    Greyscale

	The Applicant amended claim 3 to depend from claim 1 and canceled claims 5, 7, and 8, thereby obviating this rejection which is withdrawn.
	Claims 1, 2, 4, and 6 were rejected under 35 U.S.C. 103 as being unpatentable over US20050277578A1:

    PNG
    media_image4.png
    546
    621
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    573
    627
    media_image5.png
    Greyscale

	The Applicant amended claim 1 to require selectively altering the time and/or dose of the exposure of larval forms to pathogens, not taught in US20050277578A1, amended claim 4 to depend from the method of claim 1, and canceled claim 6. This rejection is, therefore, withdrawn.
Claims 1-8 were rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,383,899 (issued 08/20/2019). 
The Applicant’s Terminal Disclaimer obviates this rejection which is withdrawn.

Rejections
35 U.S.C. 101:  Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to natural phenomena (i.e., natural products) without significantly more. 
	Step 1:  The claims recite a composition comprising antimicrobial peptides (AMPs) produced as a result of exposing larval forms to pathogens. Thus, the claims contain subject matter that falls into a statutory category of invention under 35 U.S.C. 101. 
Step 2A1:  AMPs are natural defense peptide that are part of the innate immune response found among all classes of life. Because claims 10 and 11 recite nature-based products, the markedly different characteristics analysis is used to determine if the nature-based product limitation is a product of nature exception. MPEP 2106.04(c)(I). This analysis is performed by comparing the nature-based product limitation in the claim to its naturally occurring counterpart to determine whether markedly different characteristics are present. MPEP 2106.04(c)(II). As applied to claims 10 and 11, AMPs represent chemicals that are found in nature. The claimed AMPs cannot be structurally distinguished from their natural counterpart AMPs, thus, there are no marked differences between the claimed AMPs and natural AMPs. Therefore, the claimed compositions represent a judicial exceptions.
	Step 2A2:  This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 
In this case, the additional elements of claims 10 and 11 are intended uses, “for use in the prevention or treatment of Campylobacter infection,” (claim 10) and “for use in the stimulation of anti-microbial peptide expression in the ingesting recipient,” (claim 11). However, these uses do not amount to applications or active steps, because the claims are directed to compositions. These intended uses do not amount to practical applications of the claimed compositions. 
Step 2B:  This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. In this case, that the claimed judicial exceptions possess antimicrobial properties represents well-understood, routine, and conventional knowledge, as evidenced in US20050277578A1, which outlines the use of AMPs as antimicrobials. In this case, the claims are drawn to natural chemicals already known to possess biological activity based on their structures. Accordingly, the claims do not contain elements amounting to significantly more than the claimed natural chemicals. 



35 U.S.C. 102(a)(1):  The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

35 U.S.C. 103:  A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by US20050277578A1 (published 12/15/2005), or in the alternative, claims 1-4 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over US20050277578A1 and Kawabata, et al., Medical and Veterinary Entomology, 24:375 (2010).
US20050277578A1 describes a method for the manufacture of a medicament for comprising exposing larval forms of insects to pathogens, thereby altering their expression of anti-microbial peptides (AMPs). (Abstract; Claim 1; [0002]-[0009]; [0024]-[0123]). US20050277578A1 mixed drosophilia larva with concentrated bacterial pellet or concentrated fungal pellet noting that certain AMPs reach maximal concentration after 6 hours (e.g., Drosocin trisachharide glycoform) while others reach maximal concentration after 24 hours (e.g., Drosocin monosccharide glycoform, Drosoindisaccharide glycoform, maturated prodomain of attacin C, Metchnikowin, and Drosomycin). ([0035]-[0040]). US20050277578A1 also teaches an increase in AMPs in the blood of chickens fed these larva exposed to pathogens. ([0041]-[0057]). 
Accordingly, US20050277578A1 teaches a method for manufacturing a medicament including exposing larval forms of insects to pathogens wherein the expression of individual AMPs is modulated and maximized with time of exposure to pathogens and different species of pathogens and wherein the AMPs are effectively transferred to in an ingesting recipient, anticipating claims 1, 2, and 9-11.

Even if the claimed exposure of larva to pathogens can be demonstrated to differ from that of US20050277578A1, the difference would lie in the claimed “time and/or dose of the exposure to pathogens” limitation. 
Like US20050277578A1, Kawabata recognizes that exposure to pathogens induces production of AMPs in L. sericata larva. (p. 376, first paragraph; p. 380, paragraph bridging columns). Kawabata demonstrates differences in induced antibacterial activity results from alter the time and dose of exposure to S. aureus or P. aeruginosa bacteria and exposure. Kawabata, then, demonstrates a method comprising the same active steps as the claimed method, i.e., exposing L. sericata larva to pathogens and selectively altering the time and dose of the exposure to pathogens. Based on Kawabata, it is obvious to alter the time and concentration of exposure to pathogens in US20050277578A1 to optimize antibacterial activity which includes optimizing AMP production, especially considering US20050277578A1 recognizes that different AMPs reach maximal concentration after different amounts of exposure time, as in claims 1, 2, 4, 9, and 11. ([0035]-[0040]).
Claim 3 requires the pathogen to be Pseudomonas syringae. US20050277578A1 encompasses using the Pseudomonas bacteria family ([0103]), a genus of roughly 190 species, small enough such that P. syringae can at once be envisaged. Accordingly, it is obvious to use P. syringae in the method of US20050277578A1. 

35 U.S.C. 112(b):  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 11 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 11 recites “for use in the stimulation of anti-microbial peptide expression in the ingesting recipient.” However, because no original reference is made to “an ingesting recipient,” there is no antecedent basis in reciting “the ingesting recipient,” and the resulting scope of the claim is rendered indefinite. 

35 U.S.C. 112(d):  REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10 and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 10 and 11 recite the medicament of claim 1 but include an intended use. However, claims 10 and 11 are drawn to medicaments, and their intended use is not interpreted to impose structural limitations to the claimed medicament, which is structurally complete even in the absence of the intended use. Accordingly, claims 10 and 11 do not further limit claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
Claims 1-4 and 9-11 are pending.
Claims 1-4 and 9-11 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655